 Fill in this information to identify the case:

 Debtor name         Cardinal Care Management, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         20-41557
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 23, 2020                      X /s/ Steve Chou
                                                                       Signature of individual signing on behalf of debtor

                                                                       Steve Chou
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




             Case: 20-41557                    Doc# 2            Filed: 09/24/20             Entered: 09/24/20 15:11:24         Page 1 of 2
 Fill in this information to identify the case:
 Debtor name Cardinal Care Management, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):         20-41557                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alexander B Ranoco                                              Labor Claim                                                                                            $553,403.71
 1780 Peach Place
 Concord, CA 94518
 Dennielain Ranoco                                               Labor Claim                                                                                            $529,345.98
 1780 Peach Place
 Concord, CA 94518
 Edgardo Afable                                                  Labor Claim                                                                                            $213,632.22
 933 Newmann Dr
 South San
 Francisco, CA 94080
 Francis Sobremonte                                              Labor Claim                                                                                            $511,457.67
 2421 Wasden Court
 Walnut Creek, CA
 94598
 Jennifer Panopio                                                Labor Claim                                                                                            $530,987.35
 2421 Wasden Ct
 Walnut Creek, CA
 94598
 Ma Cristina Canlas                                              Labor Claim                                                                                            $189,213.48
 Milan
 281 Hampshire Ct
 Daly City, CA 94015
 Rosalina B Sumile                                               Labor Claim                                                                                            $490,628.34
 110 Paseo De Sol
 Alamo, CA 94507
 US Bank                                                         Credit Card Debt                                                                                               $63.85
 PO Box 6353                                                     (Unsecured)
 Fargo, ND
 58125-6353
 US Small Business                                               Business Loan                                                                                          $500,000.00
 Administration
 409 3rd St, SW
 Washington, DC
 20416




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 20-41557                  Doc# 2           Filed: 09/24/20           Entered: 09/24/20 15:11:24                            Page 2 of 2
